Citation Nr: 0306129	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disorder, manifested by subluxation, currently evaluated as 
20 percent disabling.

2.  The propriety of the initial noncompensable rating for a 
left knee strain.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from (1) a June 1993 RO&IC decision which denied 
the veteran's claim for an increase in a 20 percent rating 
for a left ankle disorder manifested by subluxation, (2) a 
December 1993 RO decision which denied his claim for TDIU, 
and (3) an April 1994 RO decision which granted the veteran's 
claim of service connection for a left knee strain and rated 
such noncompensable.  The veteran appeals to the Board for 
higher ratings for left ankle and left knee disorders, and 
for TDIU.

The veteran's claim was remanded by the Board in August 2000.  

The RO&IC issued a Statement of the Case in October 2002 for 
service connection for a back disability.  Since the veteran 
did not submit a timely Substantive Appeal, this issue is not 
deemed in appellate status.  


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
the case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The RO&IC developed the issues currently on appeal without 
taking steps to comply with the rprovisions of VCAA.  
Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO&IC for the following:

1.  The RO&IC must review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO&IC 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.

2.  The RO&IC should ask the veteran to 
provide the RO&IC with information 
regarding his left ankle, left knee, and 
unemployability that has not already been 
made part of the record.  The RO&IC 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review.  

3.  After completing any required actions 
identified above, the RO&IC should take 
adjudicatory action on all of the 
veteran's claims, including an increased 
rating for a left ankle disorder, the 
propriety of the initial noncompensable 
evaluation for a left knee strain, and a 
TDIU.  If any benefit sought remains 
denied, a Supplemental Statement of the 
Case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




